OAKES, Circuit Judge
(concurring):
I concur in the result. It may be that the fault for the inexcusable delays in compliance with the discovery requests and orders *1069lay with the client or with the complexity of the interrogatories and requests of opposing counsel. If the latter, remedy lay with an application under Fed.R.Civ.P. 26(c). If the former, then the magistrate’s recommendation of preclusion strikes at the proper party. It would be with the greatest reluctance, however, that I would visit upon the client the sins of counsel, absent client’s knowledge, condonation, compliance, or causation.